Citation Nr: 0524149	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  96-19 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to February 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that, in pertinent part, denied the 
above claim.


FINDING OF FACT

A skin disorder was manifested during the veteran's period of 
active service.


CONCLUSION OF LAW

The veteran is entitled to service connection for a skin 
disorder.  38 U.S.C.A.  §§ 1110, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, VA's 
duty to notify and assist has been met to the extent 
necessary to allow the claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service medical records reflect that a report of medical 
examination, dated in October 1965 and completed upon the 
veteran's enlistment into service, shows that upon clinical 
evaluation, his skin and lymphatics were normal.

A sick call treatment record dated in August 1966, the 
veteran reported a rash all over his body.  He reported 
scratching what appeared to be a contact dermatitis type 
rash.  It was not severe at present.  The areas involved 
included the axillae and the face.  He was treated with 
medication.

A sick call treatment record dated in September 1966 shows 
that the veteran reported that the rash now involved the 
trunk and much more extremities.  It was said to be 
suggestive of fungus versus pityriasis rosea.  An associated 
dermatology consultation report, also dated in September 
1966, shows that the veteran reported a two week history of a 
rash which started in the axilla and had now spread to 
involve the trunk, face, etc.  Pruritis was fairly marked.  
The impression was questionable pityriasis rosea.  He was 
treated with medication.

A report of medical examination, dated in February 1969 and 
completed upon the veteran's release from active duty, shows 
that it was not clear whether the veteran's skin was 
clinically evaluated as it was not indicated to be either 
normal or abnormal.

A VA examination report dated in November 1995 shows that the 
veteran reported having dermatitis during service, wherein he 
had been seen at the Oakland Naval Hospital.  He described 
the lesions as being on his posterior back and lower abdomen.  
He indicated being given Hydrocortisone cream, but that there 
was no diagnosis.  Physical examination of the skin was 
completely negative.  The diagnosis, in pertinent part, was 
history of undiagnosed dermatitis, which was treated and 
self-limited without recurrence.  It was noted that on 
examination there was no evidence of dermatitis or psoriasis.

In March 1996, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  He reported 
having a skin disorder during service, which the doctors 
could not recognize so they called it psoriasis rosacea.  He 
recalled being in the engine room of the ship wherein he 
would sweat so much his clothes would be white with salt and 
he would get dehydrated.  He added that in 1969 he would get 
big lesions on his face and on his lips which would crack 
open.  He also indicated that he had a recent episode within 
the prior month wherein his hands were cracked open and raw.  
He noted that he would have approximately four episodes per 
year which would last about a month.

A VA examination report dated in July 1996 shows that the 
veteran  reported having had dermatitis during service, 
wherein he had been seen at the Oakland Naval Hospital.  He 
described the lesions as being on his posterior back and 
lower abdomen.  He indicated that he had experienced 
recurrent rashes on the hands and back since that time.  He 
described it as being worse in the winter.  The assessment 
was dyshidrotic eczema, chronic and intermittent, since 1967, 
requiring intermittent Cortisone creams and moisturizing 
creams, involving primarily the hands.  He also had some 
atopic or heat related dermatitis on the trunk which was 
intermittent and also responded to Cortisone cream.

A private outpatient treatment record from John Merrill-
Steskal, M.D., dated in November 1998 shows that the veteran 
reported with a rash over his body.  He indicated that this 
had happened twice before, the first time in service wherein 
he was taken to Oakland military base.  He described becoming 
achy and developing an itchy rash all over his body around 
Halloween.  It was unclear what precipitated the rash then, 
or now.  The assessment was allergic reaction, to what is 
unclear.  Suspect viral infection around Halloween triggered 
this.

A letter from Dr. Merrill-Steskal dated in September 1999 
shows that the veteran was a patient being treated for a 
recurrent rash.  He indicated that upon review of the 
veteran's previous military records dating back into 1966 as 
well as 1969, his dermatitis seemed similar to his previous 
episodes by the reported description.  He added that it was 
unclear if his recent rash was the same as his rashes that 
occurred in the 1960's, however, it certainly seemed 
plausible.

A VA examination report dated in December 1999 shows that the 
veteran reported having a bad rash all over the body which 
was itching in August 1966.  He added that since then he had 
been getting a sporadic rash, which either occurred on the 
lower extremities, legs, thighs, torso, back, and front.  He 
had an independent rash which happened in the hands, which 
was diagnosed by VA in July 1996 as dyshidrotic eczema, which 
would come and go.  The diagnosis was episodic rash, more 
likely allergic in nature to some contact materials and 
whenever the contact is gone, the rash stays for a few days 
and subsides.  The nature of the chemicals was not clear.  
However, the rash started after he came back from Vietnam.  
It was not particularly sensitive to actinic situations, 
allergic was not clear, and the cause of the allergy also was 
not clear.  There was no current rash detected.

A VA outpatient treatment record dated in July 2000 shows 
that the veteran reported with a rash on the arms.  Physical 
examination revealed skin-erythematous coalesced rash in 
antecubital spaces, bilaterally, with increased creases and 
lichenification.  The assessment was eczema-trimacinolone.

A VA medical record dated in September 2000 shows that the 
veteran had a history of contact dermatitis which would 
apparently wax and wane throughout the years.  He had several 
episodes of severe exacerbations that involved much of the 
lower trunk and limbs.  The etiology was unclear, but he was 
treated with steroid creams.

A VA outpatient treatment record dated in October 2000 shows 
that the veteran reported dry itchy skin.  He added that the 
had a 30 year history of episodic eruptions of erythema, and 
pruritis over extensor surfaces of the arms, upper legs, and 
waistline, which would respond to steroid cream.  The 
impression was xerosis with urticaria; no signs of tinea 
infection.

In August 2005, the veteran's representative submitted two 
treatises describing the manifestations of pityriasis rosea.

The veteran asserts that he has a current chronic skin 
disorder which was first manifested during his period of 
active service, and which has continued intermittently ever 
since.  Review of the service medical records shows that upon 
enlistment into service, his skin was clinically normal.  He 
was treated on two occasions for reported symptoms associated 
with a rash all over his body.  Although there were no 
immediate residuals of the inservice reports of a skin 
disorder, the post-service medical evidence tends to support 
the veteran's assertions that he has a current intermittent 
skin disorder that has existed since his period of active 
service.

The July 1996 VA examination report showed an assessment of 
dyshidrotic eczema which was chronic and intermittent since 
1967.  The September 1999 letter from Dr. Merrill-Steskal 
indicated that review of the veteran's previous military 
records dating back into 1966 as well as 1969 showed that his 
current skin disorder seemed similar to that previously 
experienced.  Although he added it was unclear if the recent 
rash was the same as those in the 1960's, it certainly seemed 
plausible.  The December 1999 VA examination report suggested 
an episodic rash which started after he came back from 
Vietnam.  The Board finds the foregoing opinions to be 
probative as they were based upon review of the veteran's 
medical record, as well as physical examination of the 
veteran.  Factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the evidence is at the very least in 
equipoise as to whether the veteran's current skin disorder 
was manifested as a result of his period of active service.  
After having considered all of the evidence of record, the 
Board concludes that the evidence supports the conclusion 
that the veteran's currently diagnosed skin disorder was of 
service origin.  There appears to be no medical opinion 
evidence to the contrary.  Thus, the benefit of the doubt 
rule is for application; see 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (2004); and entitlement to service connection for a 
skin disorder is granted. 


ORDER


Entitlement to service connection for a skin disorder is 
granted.



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


